DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1-12 and 14-17 is the inclusion of the limitations of a liquid cartridge that includes wherein the front end of the second protrusion is positioned to be spaced apart from the front wall in the depth direction and from each of the first side wall and the second side wall in the width direction. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 18-20 is the inclusion of the limitations of a liquid cartridge that includes a base defining the liquid storage chamber therein, the base having an upper end portion that is open upward in the upright posture of the liquid cartridge; and a cover in engagement with the base to cover the upper end portion of the base, the cover including the top wall and supporting the circuit board directly or indirectly. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 5/3/22, with respect to rejection(s) of Claims 1-4, 9, 15 and 17 and objection(s) to Claims 5-8,10-14 and 16 have been fully considered and are persuasive.  The rejection(s) of Claims 1-4, 9, 15 and 17 and objection(s) to Claims 5-8,10-14 and 16 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853      



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853